Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/515118 
    
        
            
                                
            
        
    

Parent Data16515118, filed 07/18/2019 Claims Priority from Provisional Application 62700665, filed 



Claims 1-20 are pending.
No claim is allowed. 




Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:


Group I, claims 1-10 are drawn to a formulation comprising:

(i)    a urease inhibitor adduct comprising a urease inhibitor with urea, formaldehyde, or both urea and formaldehyde; and

(ii)    a urease inhibitor,

wherein the composition has a freezing point ranging from -20 °C to 0 °C.



Group II, claims 11 and 12 are drawn to a fertilizer comprising a formulation of claim 1 and a nitrogen source. Claim 12 is drawn to further comprising formaldehyde and/or a nitrification inhibitor and/or an additive. 

Classified: C05C9/005|C05C9/02|C05G3/90|A01N57/28|Y02P60/21).

Group III, claim 13 is drawn to a method of enhancing the low temperature stability of a urease inhibitor formulation comprising providing one or more urease inhibitor adducts comprising a urease inhibitor with urea, formaldehyde, or both urea and formaldehyde to a urease inhibitor and solvent.

Classified: C05C9/005|C05C9/02|C05G3/90|A01N57/28|Y02P60/21).CPC.)

Group IV claims 14-20 are drawn to a method of enhancing the low temperature stability of a urease inhibitor composition comprising providing a formulation of claim 1.

Classified: C05C9/005|C05C9/02|C05G3/90|A01N57/28|Y02P60/21).

The inventions are independent or distinct, each from the other because:

Inventions of group I and Groups II-IV are directed to related product and method of use.  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Claimed invention is drawn to specific compounds of different cores, for example containing “a urease inhibitor adduct” comprising urease inhibitor with urea, formaldehyde, or both urea and formaldehyde with a urease inhibitor as in claim 1.  Specific urease inhibitors are listed 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classification, databases, or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-20 are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

This application contains claims directed to the following patentably distinct species as cited below. The species are independent or distinct because they do not have a common core along with other differences.  In addition, these species are not obvious v5ariants of each other based on the current record.

For election, Applicant should elect one group and from the elected group one specific compound as species one specific method for treatment.  Specific diseases are schizophrenia and bipolar disorder or any other specific disease treated and disclosed in specification.

Applicant is requested to draw the structure of the compound and full name of elected species and its support in specification.

Election of species:

Applicants should elect one group and from elected group, one specific species. For example one specific compound which will be used one specific use as claimed should be elected.   
Applicant should provide the structure of the compound with the election.  
The same rule will apply to other groups.  Some claims are generic and does not contain any specific species. Markush group or broad genus are not a species.
 In order to expedite the prosecution Applicants should make sub-genus around the elected species.  

Species of the urease inhibitor adduct compound:

N- (n-butyl) phosphoric triamide (NBPT) (as in claim 4)

Urease inhibitor adduct (as in claim 5).
Adduct 1, 

    PNG
    media_image1.png
    130
    250
    media_image1.png
    Greyscale

Adduct 2, 

    PNG
    media_image2.png
    152
    189
    media_image2.png
    Greyscale

Adduct 3, 

    PNG
    media_image3.png
    106
    310
    media_image3.png
    Greyscale

or Adduct 4:


    PNG
    media_image4.png
    114
    292
    media_image4.png
    Greyscale

All species are not drawn as in claim 3 and others..

Specific use of the elected species:
Applicants should elect one specific use such as fertilizer, one specific compound and its formulation or one specific method such as enhancing the stability should be elected.  (Claims are drawn to formulations, fertilizers and methods).   
Applicants should show the support of the elected invention in original specification.  Same applies to all groups.  Elect one specific species from the elected group.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Telephonic Restriction
Due to the complexity of the invention, no telephone call was made to request an oral election to the above restriction requirement.  It was decided to send in writing. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. 

A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Rejoinder

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SABIHA N QAZI/Primary Examiner, Art Unit 1628